IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                      NO. WR-81,736-01 & -02


                  EX PARTE MATTHEW MASON MCKNIGHT, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. 30056A & 30056B IN THE 3RD JUDICIAL DISTRICT COURT
                         FROM ANDERSON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

possession of a controlled substance with intent to deliver and sentenced to thirty years’

imprisonment for count one and twenty years’ imprisonment for count two. The Twelfth Court of

Appeals affirmed Applicant’s convictions in McKnight v. State, No. 12-11-00365-CR (Tex.

App.—Tyler July 31, 2013)(not designated for publication).

        Applicant’s claim concerning pre-sentence jail time credit is dismissed. Ex parte Florence,
                                                                                               2

319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App.

2004). Based on this Court’s independent review of the record, we find that Applicant’s remaining

claims are without merit. Therefore, we deny relief.



Filed: May 13, 2015
Do not publish